Citation Nr: 1828456	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  13-19 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbosacral disability, to include as secondary to a left shoulder disability.

2.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the left wrist, to include as secondary to a left shoulder disability.

3.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD) currently evaluated at 30 percent. 

4.  Entitlement to an increased rating for a left shoulder disability evaluated at 20 percent. 

5.  Entitlement to an increased rating for left upper extremity paresthesias evaluated at 20 percent, for the period prior to January 9, 2018, and in excess of 30 percent thereafter.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from September 1996 to May 1998.

These matters come before the Board of Veterans' Appeals (Board) from a May 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston Salem, North Carolina.  

In March 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The case was most recently before the Board in November 2017 when it was remanded for additional development.

In addition to the issues listed above, in November 2017 the Board remanded the issue of entitlement to service connection for a gastrointestinal disorder, other than GERD (gastroesophageal reflux disease), claimed as the lower gastrointestinal disorder, to include as secondary to service-connected disability.  Thereafter, in a February 2018 rating decision, the RO granted entitlement to service connection for internal hemorrhoids and indicated that this was a total grant of benefits sought on appeal for the appealed issue.  As such, the issue is no longer before the Board on appeal.

In the February 2018 rating decision, the RO granted an evaluation of 30 percent disabling for left upper extremity paresthesias, effective January 9, 2018.  As this does not represent a complete grant of the benefit sought, the issue remains on appeal and has been recharacterized above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for a lumbosacral disability and CTS of the left wrist; increased ratings for a left shoulder disability and GERD; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 9, 2018, the Veteran's left extremity paresthesias manifested symptoms of no more than mild incomplete paralysis.  

2.  Beginning January 9, 2018, the Veteran's left upper extremity paresthesias manifested symptoms of no more than moderate incomplete paralysis.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent, for the period prior to January 9, 2018, and in excess of 30 percent thereafter, for left upper extremity paresthesias are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8511, 8513 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to an increased rating for left upper extremity paresthesias evaluated at 20 percent, for the period prior to January 9, 2018, and in excess of 30 percent thereafter.

Disability ratings are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate Codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left upper extremity paresthesias is currently evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8511, paralysis of the middle radicular group, the nerve specifically identified by the VA examiner.  Under Diagnostic Code 8511, complete paralysis of the nerve (adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected) is rated as 70 percent for the major arm; 60 percent disabling for the minor arm. Disability ratings of 20 percent, 40 percent, and 50 percent are assignable for incomplete paralysis which is mild, moderate, or severe in degree, for the major arm.  For the minor arm, ratings of 20 percent, 30 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or severe in degree.  38 C.F.R. § 4.124a, Diagnostic Code 8511.

The Veteran's left upper extremity paresthesias was initially evaluated pursuant to Diagnostic Code 8513.  Diagnostic Code 8513 provides the rating criteria for paralysis of the radicular nerve, and therefore neuritis and neuralgia of that nerve.  Disability ratings of 20 percent, 40 percent and 70 percent are assignable for incomplete paralysis of all radicular groups of the major extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 20 percent, 30 percent, and 60 percent are assignable for incomplete paralysis of the minor extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 90 percent and 80 percent are assignable for complete paralysis of the radicular nerve of the major and minor extremity respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8513.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  Note preceding Diagnostic Code 8511.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 C.F.R. §§ 4.2, 4.6.

A distinction is made between major (dominant) and minor musculoskeletal groups for rating upper extremities.  38 C.F.R. § 4.69.  A January 2018 VA examination report reveals that the Veteran is right hand dominant.  As such, the left upper extremity is the minor extremity.

The Veteran was afforded a VA examination in May 2014.  The Veteran was, in part, diagnosed with left hand 4th and 5th paresthesias secondary to left shoulder and cervical degenerative disc disease.  The Veteran had a history of intermittent tingling and numbness.  The Veteran was right hand dominant.  He relevantly had symptoms of mild numbness of the left upper extremity.  There were no muscle strength, reflex, or sensory symptoms.  There were no trophic changes.  

In April 2015 the Veteran was noted to have 5/5 bilateral upper extremity strength of shoulder abduction, elbow flexion/extension, wrist extension/flexion, grip strength, intrinsic muscle strength, and APB strength.  There was no sign of atrophy of the upper extremity, intrinsic hand muscles, or APB.  Sensation to light touch was intact in all dermatomes.  Deep tendon reflexes bilateral biceps, triceps, and brachioradialis.  Negative Tinel's at the bilateral wrists.  Electromyography of the left upper extremity, including abductor pollicis brevis, first dorsal interosseous, PT, biceps, triceps, and deltoid muscles were normal, with normal insertional activity.  There was no abnormal spontaneous activity and normal recruitment frequency and pattern.  The impression included that there was no electrodiagnostic evidence of ulnar neuropathy, polyneuropathy, cervical radiculopathy, or brachial plexopathy.

The Veteran was afforded a VA examination in August 2016.  The Veteran was noted to have mild intermittent pain, paresthesias and/or dysesthesias, and numbing in the left upper extremity.  Muscle strength testing was 4/5 in the left elbow flexion, elbow extension, wrist flexion, wrist extension, grip and pinch.  There was no muscle atrophy and reflex examination was normal.  Sensory examination was decreased in the left inner/outer forearm and hand/fingers.  There were no trophic changes.  Phalen's and Tinel's signs were positive in the left.  The left middle and lower radicular groups were impacted.  The impact was noted to be severe incomplete paralysis.

The Veteran was afforded a VA examination in January 2018.  The Veteran was noted to be right hand dominant.  The Veteran had symptoms attributable to peripheral nerve conditions.  The Veteran had moderate constant pain, severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the left upper extremity.  Muscle strength testing revealed elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch of 3/5 in the left extremity.  There was no muscle atrophy.  Reflex examination was 1+ in the left biceps, triceps, and brachioradialis.  Sensory examination was normal in the left shoulder, decreased in the left inner/outer forearm, and decreased in the left hand/fingers.  Phalen's and Tinel's signs were positive on the left.  The examiner noted that the Veteran had mild incomplete paralysis of the left median nerve, moderate incomplete paralysis of the left middle radicular group, and moderate incomplete paralysis of the left lower radicular group.

Pertinent evidence prior to January 9, 2018, includes an August 2016 treatment record which noted that the Veteran had severe incomplete paralysis and that the left middle and lower radicular groups were impacted.  However, the Veteran's left upper extremity paresthesias manifested symptoms of intermittent tingling and numbness, and mild intermittent pain.  The left upper extremity manifested normal reflexes, normal to 4/5 muscle strength and normal to decreased sensation.  There was no muscle atrophy.  As such, prior to January 9, 2018, the Veteran's left upper extremity (minor extremity) paresthesias manifested no more than mild symptoms.  Therefore, entitlement to an evaluation in excess of 20 percent disabling, under either Diagnostic Code 8511 or 8513, for the period prior to January 9, 2018, is denied.

Beginning January 9, 2018, the Veteran's left upper extremity paresthesias manifested moderate constant pain, severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the left upper extremity.  Muscle strength was 3/5 and reflex examination was 1+.  There was no muscle atrophy.  Sensory examination was decreased in two of three areas of the left lower extremity.  In addition, the examiner in January 2018 indicated that while the Veteran's left median nerve had mild incomplete paralysis, the Veteran's left middle radicular and lower radicular groups showed moderate incomplete paralysis.  As such, beginning January 9, 2018, the Veteran's left upper extremity (minor extremity) paresthesias manifested no more than moderate symptoms.  Therefore, entitlement to an evaluation in excess of 30 percent disabling, under either Diagnostic Code 8511 or 8513, for the period beginning January 9, 2018, is denied.


ORDER

Entitlement to an increased rating for left upper extremity paresthesias evaluated at 20 percent, for the period prior to January 9, 2018, and in excess of 30 percent thereafter, is denied.


REMAND

In November 2017 the Board remanded the claim for an addendum medical opinion to address whether the Veteran's back disability directly related to service or secondary to his service connected left shoulder disability.

A February 2018 addendum opinion was negative but is inadequate.  The examiner noted that the Veteran's service treatment records did not show back pain or a back injury, but did not provide an opinion with regard to whether the Veteran's lumbosacral disability was directly related to service.  The opinion offered with regard to whether the back disability was caused by or aggravated by the left shoulder disability is conclusory.  As such, the claim is remanded for the Veteran to obtain an adequate medical opinion.  See 38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board remanded the CTS claim to clarify the nature of the claimed disability. An April 2015 diagnostic study was consistent with left CTS, but an August 2016 VA examination said it was possible that the Veteran had either cervical radiculopathy and/or bilateral CTS.  A January 2018 VA examination noted that an EMG was ordered; however, the examination report itself stated that EMG studies had not been performed.  The examiner offered a negative opinion as to secondary service connection, stating that CTS is due to compression of the medial nerve as it travels through the wrist at the carpal tunnel.  Although not totally significant for a diagnosis, the Veteran did have a positive Tinel's and Phalen's test on examination.  Compression to the medial nerve is caused by wrist injury, not shoulder injury.  Therefore, the Veteran's CTS of the left wrist is less likely as not proximately due to or the result of left shoulder disability.

In July 2014 it was noted that the Veteran stated that he had wrist problems as a result of having to compensate for his left shoulder condition by using his wrists more often in his profession as a barber.  He stated that this has led to overuse and injury.  As the examiner has stated that CTS is due to compression of the medial nerve as it travels through the wrist at the carpal tunnel and as this is caused by wrist injury, it is also necessary to obtain a medical opinion as to whether the Veteran has left CTS related to overuse of the wrist as a barber due to service-connected left shoulder disability.  Therefore, the claim is remanded for another VA medical opinion.  See 38 C.F.R. § 3.159.

In the prior remand the Board ordered that the Veteran be afforded an examination with regard to the severity of his GERD.  The Board ordered that the examiner comment on the significance of the CBC results associated with prior examinations.  The Veteran was afforded a VA examination in January 2018.  However, the examiner did not comment on the CBC results as ordered by the Board.  As such, the examination is inadequate.

In addition, in a March 2018 VA treatment record the Veteran presented with worsening symptoms of GERD over the recent months and it was noted that the Veteran was to be scheduled for an esophagogastroduodenoscopy.  As the January 2018 examination is inadequate and as recent treatment records reveal additional relevant treatment as to the severity of the Veteran's disability, the claim must be remanded for an adequate examination.  The VA examination of his left shoulder performed in January 2018 is inadequate.  Although the examiner performed range of motion studies, there is no indication of range of motion studies in active and passive motion.  The examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability or incoordination significantly limit function ability with repeated use over time or with flare-up. The examiner did not attempt to estimate additional functional loss due to repetitive use and/or flare-ups.  It was noted that there was pain on passive range of motion testing and there was pain when the joint was used in non-weight bearing.  Thus, a new examination is needed.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

The claim of TDIU is inextricably intertwined with the issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

On remand attempts must be made to update the VA treatment records regarding the Veteran associated with the claims file.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since March 2018, to include the results of any EMG, identified in the January 2018 VA examination report, and esophagogastroduodenoscopy, identified in March 2018 treatment note.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, obtain a VA addendum opinion from a VA examiner other than the examiner who provided the opinion in February 2018 regarding whether the back claim.  The claims file and all pertinent medical records must be made available to the examiner for review.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.

Based on a review of the record, the examiner should address the following: 

(i) Is it at least as likely as not that the Veteran's lumbosacral disability was incurred in or related to service? 

(ii) Is it at least as likely as not that the Veteran's lumbosacral disability is due to or aggravated by his service-connected left shoulder disability?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

(iii) In answering the questions, the examiner must consider, and discuss as necessary, the prior examinations. 

Complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, forward the claims file to an appropriate VA medical examiners to obtain a medical opinion regarding the etiology of any left wrist CTS.  The claims file and copies of all pertinent records should be made available to the examiner(s) for review.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. 

Based on a review of the record, the examiner should address the following: 

(i) Does the Veteran have a diagnosis of left wrist CTS? 

(ii) Is it at least as likely as not that any left wrist CTS is due to or aggravated by overuse of the wrist as a barber due to service-connected left shoulder disability and/or left upper extremity paresthesia?

The examiner is informed that aggravation here is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

In answering the questions, the examiner must consider, and discuss as necessary, the prior examinations. 

A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, schedule the Veteran for an appropriate examination to determine the current severity of the service-connected GERD.  Copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the GERD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  The examiner must comment on the significance of the CBC laboratory test results associated with the prior VA examination reports and the results of any esophagogastroduodenoscopy dated since March 2018.

5.  Thereafter, schedule the Veteran for an examination to determine the current severity of his left shoulder and left upper extremity paresthesias with decreased motor functioning.  Copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the left shoulder and left upper extremity disabilities.  The appropriate DBQs should be filled out for this purpose, if possible. 

The examiner(s) should specifically test the Veteran's left shoulder ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner should also specifically test the range of motion of the Veteran's right shoulder.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner(s) should attempt to estimate additional functional loss of the left shoulder due to repetitive use and/or flare-ups.  In making this determination the examiner is specifically directed to ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding the Veteran's flares by any available means, to include the Veteran's lay statements and all other evidence of record.

6.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


